Filed 1/30/15 P. v. Hayes CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B252992

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. PA073029)
         v.

JAHRELL L. HAYES

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County. David
B. Gelfound, Judge. Affirmed in part, reversed in part.
         Christine C. Shaver, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, Paul M. Roadarmel and
Tita Nguyen, Deputy Attorneys General for Plaintiff and Respondent.
                                                 _______________
       Appellant Jahrell L. Hayes was convicted, following a jury trial, of six counts of
aggravated kidnapping to commit robbery in violation of Penal Code1 section 209,
subdivision (b), seven counts of kidnapping in violation of section 207, 10 counts of
second degree robbery in violation of section 211, one count of possession of ammunition
in violation of section 30305, subdivision (a)(1), and two counts of false imprisonment by
violence in violation of section 236. The jury also found the allegation that appellant
personally used a firearm in the commission of the offenses to be true. The trial court
found that appellant had suffered a prior serious or violent felony conviction. The trial
court sentenced appellant to an indeterminate life term of 124 years to life for the
kidnapping for robbery convictions and associated firearm enhancements plus a
determinate term of 146 years 6 months for the remainder of the convictions and
enhancements.
       Appellant appeals from the judgment of conviction, contending there is
insufficient evidence to support his six convictions for kidnapping to commit robbery.
Appellant requests that we independently review the in camera hearing on appellant’s
Pitchess2 motion for discovery of peace officer personnel records. Appellant also
contends the abstract of judgment should be corrected to accurately reflect the court’s
sentence on count 9.
       We find insufficient evidence to support the count 1 and count 9 kidnapping for
robbery convictions for Matthew Covarrubias and Mary Stephens, and reverse those
convictions. Because we reverse count 9, we need not correct the sentence on that count.
Appellant’s indeterminate sentence is reduced to 86 years to life in state prison for the
remaining kidnapping for robbery convictions, consisting of three terms of 24 years to
life for the counts 2, 14 and 34 convictions and associated firearm enhancements, and one
term of 14 years to life for the count 35 conviction. Appellant was convicted of the
robbery of Covarrubias and Stephens in counts 3 and 10. A total sentence of 22 years

1
       All further statutory references are to the Penal Code unless otherwise specified.
2
       Pitchess v. Superior Court (1974) 11 Cal. 3d 531.
                                             2
was imposed on those counts but stayed pursuant to section 654. That stay is now lifted.
This increases appellant’s determinate term from 146 years 6 months to 168 years 6
months.3 We affirm the judgment of conviction in all other respects.


                                           Facts
       Appellant and Mark Wise committed a series of store robberies in February and
March 2012. They robbed Radio Shack stores in Granada Hills, Palmdale, and
Chatsworth and also an AT&T store in Santa Clarita. The robbers took cell phones and
other small electronics, primarily iPhones and iPads. The Radio Shack in Chatsworth
had only one employee working at the time of the robbery. The other stores had two or
more employees. These robberies are discussed in more detail in section 2 below,
discussing the sufficiency of the evidence to support appellant’s convictions for
kidnapping for robbery.
       A tracking device was hidden in an iPhone box stolen from the AT&T store, the
last of the four stores to be robbed. Los Angeles County Sheriff’s Deputies were able to
trace the device to the Hyde Park Motel on Crenshaw Boulevard in Los Angeles. There,
they found appellant and Wise. There were numerous new boxed cell phones in two
backpacks found in the room the men were renting. Sheriff’s deputies recovered a
computer tower system used for surveillance from a nearby dumpster. This proved to
have footage of the AT&T store robbery.
       Steve Ascencio, Julio Romero and Dean Bennett, who were present at the AT&T
store robbery, were brought to the Hyde Park Motel for a field show-up. Ascencio
identified appellant and Wise, as did Romero. Bennett only identified appellant.
Employees from the Radio Shack stores identified appellant and Wise in six-pack
photographic lineups, and identified appellant at the preliminary hearing and at trial.


3
       This increase reflects the previously stayed term of 16 years imposed for the count
3 robbery of Covarrubias (the count 1 kidnapping for robbery victim) and the previously
stayed term of 6 years imposed for the count 10 robbery of Stephens (the count 9
kidnapping for robbery victim).
                                             3
       Appellant presented no evidence at trial.


                                         Discussion
       1. Pitchess review
       Appellant requests that we independently review the sealed transcript of the in
camera hearing on his Pitchess motion for discovery of peace officer personnel records.
       The trial court granted appellant’s motion for discovery of complaints of false
statements made by a Los Angeles County sheriff’s deputy who was involved in the field
show-up. On June 4, 2013, the court conducted an in camera review of the deputy’s
records and determined that there were no discoverable records.
       When requested to do so by an appellant, we independently review the transcript
of the trial court’s in camera Pitchess hearing to determine whether the trial court
disclosed all relevant complaints. (People v. Mooc (2001) 26 Cal. 4th 1216, 1229.) We
have reviewed the transcript of the in camera hearing and conclude that the trial court did
not abuse its discretion in ruling that there were no relevant records to disclose to
appellant. (See People v. Hughes (2002) 27 Cal. 4th 287, 330 [court’s ruling is reviewed
for abuse of discretion].)


       2. Kidnapping to commit robbery
       Appellant contends there is insufficient evidence to support his convictions for
kidnapping for robbery in counts 1, 2, 9, 14, 34 and 35. We agree that the movements of
Covarrubias in count 1 and Stephens in count 9 are insufficient to support the kidnapping
for robbery convictions. There is sufficient evidence to support the convictions in counts
2, 14, 34, and 35.


       a. Applicable law
       “In reviewing a challenge to the sufficiency of the evidence, we do not determine
the facts ourselves. Rather, we examine the whole record in the light most favorable to
the judgment to determine whether it discloses substantial evidence—evidence that is

                                              4
reasonable, credible and of solid value—such that a reasonable trier of fact could find the
defendant guilty beyond a reasonable doubt. [Citations.] We presume in support of the
judgment the existence of every fact the trier could reasonably deduce from the evidence.
[Citation.] [¶] The same standard of review applies to cases in which the prosecution
relies primarily on circumstantial evidence and to special circumstance allegations.
[Citation.] [I]f the circumstances reasonably justify the jury’s findings, the judgment
may not be reversed simply because the circumstances might also reasonably be
reconciled with a contrary finding. [Citation.] We do not reweigh evidence or reevaluate
a witness’s credibility. [Citations.]” (People v. Nelson (2011) 51 Cal. 4th 198, 210
[internal quotation marks omitted].)
       Kidnapping to commit robbery carries a penalty of life in prison “if the movement
of the victim is beyond that merely incidental to the commission of, and increases the risk
of harm to the victim over and above that necessarily present in, the intended underlying
offense.” (§ 209, subd. (b)(2).) The two requirements are interrelated. Whether the
victim’s forced movement was merely incidental to the robbery “is necessarily connected
to whether it substantially increased the risk to the victim.” (People v. Dominguez (2006)
39 Cal. 4th 1141, 1152.)
       When the robbery involves a business owner or employee, the robbery “includes
the risk of movement of the victim to the location of the valuables owned by the business
that are held on the business premises. Many retail businesses hold large amounts of cash
or other valuable personal property on the business premises, frequently in a secure area
away from public view, often in a safe or vault.” (People v. Washington (2005) 127
Cal. App. 4th 290, 300 (Washington).) In Washington, the robbers entered a bank, robbed
the tellers, and moved one of the tellers 45 feet to the vault and the manager 35 feet to the
vault, then used the teller’s and manager’s keys to open the vault. “There was no excess
or gratuitous movement of the victims over and above that necessary to obtain the money
in the vault.” (Washington, supra, 127 Cal.App.4th at p. 299.) The court found this
movement insufficient to support a conviction for aggravated kidnapping. (Ibid.) The
court explained that “[t]he fact thresholds within the business are crossed cannot elevate

                                             5
robbery to aggravated kidnapping, given that all of the movement occurred within close
proximity to where the robbery commenced and the only thresholds crossed were those
that separated appellants from the bank’s property.” (Id. at p. 300.)
       If the business owner or employee is moved in excess of that needed for the
robbery, there may be sufficient evidence for aggravated kidnapping. In People v. James
(2007) 148 Cal. App. 4th 446 (James), for example, the robbers moved an employee
working outside the business to the locked door of the business and used him to gain
access. Once the door was open, the robbers moved the outside employee inside, and
forced him to lie on the floor with other workers for an hour, while the managers of the
business were robbed of property held inside a cage. The court found that the movement
of the employee from outside the door of the business to its inside floor took place after
“defendant’s purported purpose in moving [the employee] had been fulfilled.” (James,
supra, 148 CalApp.4th at p. 457.) The court concluded that the movement of the
employee inside the business after his purpose had been fulfilled was not incidental to the
robbery, and was sufficient to support an aggravated kidnapping conviction. (Id. at p.
458.) Similarly, in People v. Vines (2011) 51 Cal. 4th 830 (Vines), the robber took the
manager of a restaurant to the counter area where the safe was located, and ordered him
to open the safe. The manager did so. Then the robber moved the manager to the rear of
the business, where three employees were standing. The robber then took all four
downstairs via a hidden staircase to the freezer and locked them in the freezer. (Vines,
supra, 51 Cal.4th at pp. 840-841.) The court found that the scope and nature of this
movement was not merely incidental to the commission of the robbery and substantially
increased the risk of harm to the victims, and so was sufficient to support an aggravated
kidnapping conviction. (Id. at p. 871.)


       b. Granada Hills Radio Shack robbery (counts 1 and 2)
       There were two employees in the store at the time of the robbery, Covarrubias and
Payam Shokouhmand. The movement of Covarrubias was incidental to the robbery and


                                             6
so is insufficient to support a conviction for kidnapping for robbery. The movement of
Shokouhmand is sufficient to support the conviction for kidnapping for robbery.
       Initially, one of the robbers moved Covarrubias to the back room where the cage
holding valuables was located, while Shokouhmand stayed in the front with the other
robber. The robber told Covarrubias to open the cage, so Covarrubias returned to the
front and got the keys to the cell phone storage area from Shokouhmand. Covarrubias
then returned to the back with the keys and opened the door to the cage. The robber
began removing phones. At this point, the second robber and Shokouhmand were still in
the front of the store removing cash from the cash register. After the second robber
picked up the money, he and Shokouhmand came to the back room. When both
Covarrubias and Shokouhmand were in the back room, appellant demanded that the
employees tell him the location of the store’s security camera recorder. Covarrubias
explained that it was broken. The robbers told them to sit on the floor in a corner area,
then left.
       The movement of Covarrubias was incidental to the robbery. As was the case
with the bank employees in Washington, supra, 127 Cal. App. 4th 290, Covarrubias was
moved to an area of the business where valuables were stored, and ordered to unlock the
storage area. Although Covarrubias was moved again when it turned out that he did not
have the keys necessary to open the storage area, this additional movement was necessary
to obtain the valuables in the storage area. Thus, as was the case in Washington, “[t]here
was no excess or gratuitous movement of the victims over and above that necessary to
obtain the money in the vault.” (Washington, supra, at p. 299.) The movement of the
two employees in Washington was incidental to the robbery and the movement of
Covarrubias necessarily was as well. The evidence is not sufficient to support appellant’s
conviction for the aggravated kidnapping of Covarrubias.
       This analysis does not apply to the movement of Shokouhmand. Covarrubias had
already unlocked the door to the storage area and one of the robbers had begun removing
the cell phones when Shokouhmand was brought to the back area. Shokouhmand was


                                             7
ordered to sit in the corner. His movement was not necessary for the robbery. (See
James, supra, 148 Cal. App. 4th 446; see also Vines, supra, 51 Cal.4th at pp. 870-871.)
       Respondent contends “appellant had completed a robbery . . . against Covarrubias
and Shokouhmand once he had successfully ordered Shokouhmand to give him all of the
money inside the register at the front of the store. . . . Accordingly, the facts undermine
appellant’s argument that the movement of the victims was necessary to accomplish a
robbery.” This argument simply ignores the fact that the robbers took valuable cell
phones from the back of the store. The robbers began their efforts to take the cell phones
simultaneously with their effort to take the cash from the register. In fact, the value of
the cell phones was at least $18,000, far exceeding the value of the cash. It is not
reasonable to view the robbery as complete once the cash was obtained. (See
Washington, supra, 127 Cal.App.4th at p. 294 [movement of manager and a teller was
incidental to robbery when, while one robber “robbed the tellers, Washington moved the
bank manager from her office to the vault room . . . . and forced the manager to open the
vault with the assistance of a teller who moved from the teller area to the vault room”].)
       Respondent also contends the movement of Covarrubias and Shokouhmand
significantly decreased the likelihood of detection and at the same time significantly
increased the risk of harm to them. Covarrubias was moved to the location of the
valuables so that the robbers could access the valuables. This was a normal risk of a
business robbery. (Washington, supra, 127 Cal.App.4th at p. 300 [“The robbery of a
business owner or employee includes the risk of movement of the victim to the locations
of the valuables owned by the business that are on the business premises”].) We agree
that the movement of Shokouhmand increased his risk of harm. While Shokouhmand
was also moved to the location of valuables, his movement was not necessary for the
robbers to obtain access to the valuables. Like the victims in Vines, supra, 51 Cal. 4th
830 and James, supra, 148 Cal. App. 4th 446, Shokouhmand’s role in the robbery was
over before he was moved into a less visible area and he was simply held there while the
robbers completed the robbery and made their escape. The risk to Shokouhmand, like the
risk to the manager in Vines and the outside employee in James, was increased by

                                              8
movement. (See Vines, supra, at p. 871; James, supra, at p. 458.) The movement of
Shokouhmand is sufficient to sustain appellant’s conviction for his aggravated
kidnapping.


       b. Chatsworth Radio Shack robbery (count 9)
       The only employee in the store at the time of the robbery was Mary Stephens.
There is insufficient evidence to support the conviction for kidnapping for robbery of
Stephens.
       While Stephens was waiting on a male customer, appellant entered the store. He
told Stephens to give him the money from the cash register. She complied. Appellant
then told her to go to the back and open the cage. The cage was where high value items
such as cell phones were stored. She went to the back and opened the cage. The
“customer” was there. Appellant and the second man directed Stephens to get some
plastic bags and put the merchandise, mostly iPhones, into the bags. When she finished,
they told her to kneel facing the wall and count to 100. Stephens believed that appellant
left the store, but he quickly re-appeared and told Stephens to give him the security tapes.
Stephens replied that the store had a digital video recorder (DVR). Appellant ultimately
pulled the DVR out of the wall and the two men left.
       The movement of Stephens was incidental to the robbery. As was the case with
the bank employees in Washington, supra, 127 Cal. App. 4th 290, Stephens was moved to
an area of the business where valuables were stored, and ordered to unlock the storage
cage. There is simply no basis to distinguish the movements of Stephens from that of the
two employees in Washington who were moved to the vault to unlock it. The movement
of the two employees in Washington was incidental to the robbery and the movement of
Stephen necessarily was as well. The movement is not sufficient to support appellant’s
conviction for the aggravated kidnapping of Stephens.
       Respondent again contends the robbery was completed once the cash was taken
from the cash register. Again, respondent is simply ignoring the fact that the robbers
took valuable cell phones from the back of the store.

                                             9
       Respondent also again contends the movement of the employee significantly
decreased the likelihood of detection and at the same time significantly increased the risk
of harm to them. Stephens was moved to the location of the valuables so that the robbers
could access the valuables. This was a normal risk of a business robbery. (Washington,
supra, 127 Cal.App.4th at p. 300 [“The robbery of a business owner or employee
includes the risk of movement of the victim to the locations of the valuables owned by
the business that are on the business premises”].)
       Respondent points out that appellant did not leave immediately after obtaining all
the cell phones, but stayed to get security footage. There is no significance to this fact.
The DVR was in the back room and obtaining it did not involve any further movement of
the victim. 4


       c. AT&T store (count 14)
       There were three employees in the store at the time of the robbery: Ascencio,
Sterling and Romero. Appellant challenges his conviction as to Ascencio. There is
sufficient evidence to support this conviction.


4
        Respondent may be attempting to distinguish the facts in the present case from the
facts in Washington, supra, 127 Cal. App. 4th 290. Respondent had earlier argued:
“Because the defendants left ‘quickly and without incident’ after they took the money
from the vault” the court [in Washington] held that ‘there was no excess or gratuitous
movement of the victims over and above that necessary to obtain the money in the vault.’
(Id. at p. 299.)” However, the holding of Washington is not based on the robber’s speedy
departure. The reference to the speedy departure simply underlined the fact that there
was no gratuitous movement of the victims, as for example was the case in People v.
Vines, supra, 51 Cal. 4th 930 when the robbers moved the manager a significant distance
after obtaining the money from the safe. The full quote from Washington makes this
clear. It reads: “[T]he movement was insufficient to support a conviction of aggravated
kidnapping. [¶] We reach this conclusion because the movement occurred entirely
within the premises of the bank and each victim moved the shortest distance between
their original location and the vault room. Thus, there was no excess or gratuitous
movement of the victims over and above that necessary to obtain the money in the
vault. . . . After appellants took the money from the vault, they left quickly and without
incident.” (Washington, supra, 127 Cal.App.4th at p. 299.)
                                             10
       Ascencio was helping the Bennett family when appellant and his companion
began their robbery of the store. The men ordered Romero and Sterling to the inventory
room. The door to the inventory room was locked, and Romero unlocked it. The men
then told Ascencio and the Bennett family to go to the inventory room. There, they were
told to lie on the floor. Testimony by Ascencio and Bennett indicates Romero was
opening the safe and putting valuables from the safe into bags when they arrived.5
During this time, another family came into the store, and was brought into the back room.
The second family’s father and Ascencio began helping to load the electronics to get the
robbers out “as fast as possible.”
       Ascencio was the last of the employees to be moved to the back room. Romero
had already unlocked the door to the back room which held the safe, and there is some
testimony indicating that Romero had already unlocked the safe when Ascencio arrived.
Ascencio was ordered to lie on the floor. He played no role in opening the safe. He was
treated in the same manner as the customers. Thus, while Ascencio was moved to the
location of valuables, his movement was not incidental to the robbery. (See James,
supra, 148 Cal. App. 4th 446; see also Vines, supra, 51 Cal.4th at pp. 870-871.) The
movement increased the risk of harm to Ascencio and decreased the likelihood of
detection. (See Vines, supra, at p. 871; James, supra, at p. 458.) The movement is
sufficient to support appellant’s conviction for the aggravated kidnapping of Ascencio.
       Ascencio did later assist in the robbery by helping to load the electronics.
However, there is no indication that the robbers ordered Ascencio to help. The robbers
initially ordered Ascencio to lie on the floor with the customers, demonstrating that they
did not move him to the back room to assist in the robbery. The evidence indicates that
Ascencio and a customer decided to help in order to get rid of the robbers faster. This

5
        We view the evidence in the light most favorable to the judgment, and thus accept
Ascencio’s and Bennett’s account of the timing of the safe opening. We note that
Romero testified that he opened the safe after the employees and customers were brought
to the back area. Sterling testified that Romero began taking valuables out of the safe
after the employees and customers were brought to the back room and told to lie on the
floor.
                                             11
volunteer activity did not transform his earlier movement to the storage area into a
movement incidental to the robbery.


       d. Palmdale Radio Shack (counts 34 and 35)
       There were four employees in the Radio Shack at the time of the robbery.
Appellant challenges his convictions as to Jose Cerda and Joshua Ramirez. There is
sufficient evidence to support both these convictions.
       Cerda and Ramirez were in the front of the store when appellant and his fellow
robber entered. Two other employees, Dennis Cameron and Nestor Acosta, were in the
storage area in the back. Appellant and his fellow robber entered. Appellant held Cerda
and Ramirez at gunpoint and forced them to give him the cash from the cash register.
Appellant’s companion went to the back of the store, encountered Cameron and Acosta
as they were leaving the storage area and forced them back into the storage area. The
companion told Cameron to open the locked cage. Cameron got the keys from a desk.
According to Cameron, as he was opening the storage cage, appellant brought Cerda and
Ramirez to the back. The robbers loaded the cell phones into plastic bags.
       The robbers appeared surprised and upset that the store had so few cell phones.
After obtaining the DVR surveillance system from Cameron, the robbers told all the
employees to empty their pockets and throw their money, credit cards and identification
on the floor. The employees complied. The robbers left.
       Although there are varying accounts of the robbery, Cameron testified that he was
unlocking the door to the storage cage when Cerda and Ramirez were brought to the back
area. Cerda and Ramirez were ordered to kneel against the wall. They played no role in
the robbery of the business after their movement. Thus, while Cerda and Ramirez were




                                            12
moved to the location of valuables, their movement was not incidental to the robbery. 6
(See James, supra, 148 Cal. App. 4th 446; see also Vines, supra, 51 Cal.4th at pp. 870-
871.) Like the movement of the victims in Vines and James, the movement of Cerda and
Ramirez increased their risk of harm and decreased the likelihood of detection. (See
Vines, supra, at p. 871; James, supra, at p. 458.) The movement is sufficient to support
appellant’s conviction for the aggravated kidnappings of Cerda and Ramirez.
       The robbers did take personal property from Cerda and Ramirez while the two
employees were in the back room, but there is nothing to indicate that the robbers moved
the men there for the purpose of taking their personal property. It appears to have been
an afterthought in reaction to the low number of cell phones in the store. Thus, this
“standstill” robbery did not transform the earlier movement into one incidental to the
business robbery.


                                        Disposition
       Appellant’s count 1 and count 9 convictions for kidnapping for robbery are
reversed. Appellant’s total indeterminate sentence is now 86 years to life in state prison.
The stay on the previously imposed determinate terms of 16 years for count 3 (consisting
of the midterm of 3 years doubled to 6 years pursuant to the three strikes law plus a
10-year firearm enhancement) and 6 years for count 10 (consisting of the midterm of 3
years doubled to 6 years pursuant to the three strikes law) is lifted and those terms are
now imposed. Appellant’s determinate term is now 168 years 6 months. The clerk of the
superior court is instructed to prepare an amended abstract of judgment reflecting these




6
        We view the evidence in the light most favorable to the judgment. However, even
if Cerda and Ramirez were brought to the back room before Cameron opened the cage,
the movement would still not be incidental to the robbery. Like the victims in Vines,
supra, 51 Cal. 4th 830 and James, supra, 148 Cal. App. 4th 446, Cerda’s and Ramirez’s
roles in the robbery were over before they were moved into a less visible area and were
simply held there while the robbers completed the robbery and made their escape.
                                             13
changes, and to deliver a copy to the Department of Correction and Rehabilitation. The
judgment of conviction is affirmed in all other respects.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS


                            GOODMAN, J.
We concur:



       TURNER, P.J.



       KRIEGLER, J.





        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
                                            14